85 N.Y.2d 868 (1995)
649 N.E.2d 1193
626 N.Y.S.2d 49
The People of the State of New York, Respondent,
v.
Raymond Williams, Appellant.
Court of Appeals of the State of New York.
Argued February 15, 1995.
Decided March 23, 1995.
Sally Wasserman, White Plains, for appellant.
Jeanine Pirro, District Attorney of Westchester County, White Plains (Christopher Michael Shaw and Maryanne Luciano of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*869MEMORANDUM.
The order of the Appellate Division should be affirmed.
As the Appellate Division found, and the People now concede, the undercover officer's viewing of a single photograph of defendant two days after the officer participated in a buy and bust operation could not be characterized as a mere confirmatory identification. Although the hearing court took evidence on an independent source for the officer's in-court identification testimony, defendant failed to raise the contention he now urges: that the People could not establish an independent source in the absence of corroborative testimony of the backup officers. His claim is therefore unpreserved.
Nor was the officer's brief viewing of defendant insufficient to establish independent source. Duration of the officer's opportunity to observe was only one of several factors considered by the lower court in reaching its determination that the identification was reliable, an undisturbed finding supported by the record and therefore beyond our review.
Order affirmed in a memorandum.